Case: 1:18-cv-02861 Document #: 129 Filed: 08/23/19 Page 1 of 4 PageID #:1423




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                                                                     {
                          EASTERN DIVISION
                                                              FI LE
PEOPLE OF THE STATE OF ILLINOIS                                AUG   2I   20,9
ex rel. KWAME RAOUL, Attorney General
of the State of lllinois,                                ..ER{?,KB,3rffiJIBUr*
Plaintiff,

v.                                          No. 1:18-cv-2861
                                            Judge Andrea R. Wood
SUBURBAN EXPRESS, INC.; ALLERTON
CHARTER COACH, lNC.; and DENNTS
TOEPPEN, individually and in his official
capacity as owner,
Defendants.


RESPONSE TO PLAINTIFF'S MOTION TO AMEND DATED 8122119

1.   Plaintiff has previously petitioned the court to interpret consent
decree ("CD") in light most favorable to State.

For instance, Plaintiff previously asked the court to ignore provision of
CD that grants Defendant 30 days to cure any breach. plaintiff
alleged that Defendants'failure to post cD-required notices on
website immediately upon court execution of CD while Defendant
Toeppen was on vacation constituted an intentional breach.

cD makes no mention of supposed intent or lack of intent in
interpreting alleged breaches. lt simply allows for a 30 day notice-
cure process.

Plaintiff has more or less argued that if they claim an action by
Plaintiff was intentional, even when it was not, the 30 day cure period
does not apply. ln other words, Plaintiff wants CD to mean whatever
they want it to mean, regardless of the language of the CD.
Case: 1:18-cv-02861 Document #: 129 Filed: 08/23/19 Page 2 of 4 PageID #:1423



2.     Negotiation of cD was a lengthy, time-consuming process.
Plaintiff had no less than FlvE ATTORNEYS employed by and paid
by the State of lllinois working on this lawsuit. presumably, the five
attorneys had the ability to anticipate the consequences of the
language they drafted and/or approved. Certainly, Attorney General
Kwame Raoul had the ability to detect and reject any language which
was problematic for the State.

3.   As an apparent result of inattention to detail, Plaintiff apparently
penned and accepted CD language that it now regrets.

4.     Plaintiff has previously argued before this court that Defendant
should absolutely be held accountable for all actions, whether
intentional or not. State has repeatedly rejected the proposition that
someone might err unintentionally.

5.    The Attorney General's office did not offer Defendants an
opportunity to cure any alleged transgressions, whether intentional or
not, before filing suit. Defendant's business and life were changed
forever by Attorney General's broad, overreaching rawsuit and
shameless glory-seeking.

6.    Yet Plaintiffs are now seeking flexibility from Defendants, so
they can avoid the INCONVENIENCE of having to process in 40 days
the very payment requests that they so desperately wanted.
lncredibly, Plaintiffs are upset that Defendants paid them $1o0,ooo
too quickly.

7.     Defendant objects in the strongest possible terms to Attorney
General Kwame Raoul's Office being granted a do-over in this matter.
Plaintiff attorneys should be required to cope with the self-induced
minor inconvenience they created for themselves. Kwame Raoul's
office and the FIVE ATTORNEYS assigned to this matter should take
responsibility for their actions and abide by the agreement which they
negotiated over the course of many months.
Case: 1:18-cv-02861 Document #: 129 Filed: 08/23/19 Page 3 of 4 PageID #:1423



8.     Defendants note that Plaintiff's unsworn statement in paragraph
9 ("will be substantially more onerous (and perhaps impossible) for
the state to evaluate, process, and pay nearly g,000 customer
payment requests in 40 days") is not a sufficient evidentiary basis to
alter a consent  decree.                                     o




9.    Prior paragraphs notwithstanding, Defendants remain
committed to complying with the letter and intent of the CD, to the
best of Defendants' abilities. Defendant Toeppen responded
immediately to Plaintiff's 8121119 communication regarding desire to
amend cD. specifically, Defendant Toeppen communicated his
desire to not devote time and money to sensitivity training since
Defendant Toeppen is no longer engaged in offering "pubric
accommodations," and attempted to discuss matter with Plaintiff.
Defendant Toeppen received no further communications from Plaintiff
before receiving filed Motion to Amend. Defendants remain witling to
discuss potential amendments to CD.

10.    Defendants pray that the court will deny Plaintiff's motion in its
entirety, and thereby cause the parties to negotiate sensibly with one
another as opposed to bothering the Court every time something
comes up during the three year term of the CD.

11.   Defendants request that the court order plaintiff to pay
Defendants'costs associated with addressing Plaintiff's motion of
8122t19.
Case: 1:18-cv-02861 Document #: 129 Filed: 08/23/19 Page 4 of 4 PageID #:1423




Ideclare under penalty of perjury that the foregoing is true and
correct.



Dennis Toeppen

Respectfully submitted August 22, 2019 by Defendant Toeppen,
representing himself and both of his businesses in his role of sole
stockholder and president of both.
